Citation Nr: 1110619	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple joint pains, and if so, whether the reopened claim should be granted.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for neurological disorder, claimed as pain in groin and inner thigh areas.

5.  Entitlement to service connection for short-term memory loss.

6.  Entitlement to service connection for vision changes.


7.  Entitlement to service connection for a gastrointestinal disorder, to include constipation.  

8.  Entitlement to service connection for lung problems, to include allergic rhinitis.    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to February 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for lung problems is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied service connection for a skin disorder and joint pains.

2.  The evidence relating to the skin disorder associated with the claims file subsequent to the August 1995 rating decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the skin disorder claim.  

3.  The competent and probative evidence is in approximate balance as to whether the Veteran's skin disorder was incurred during active military service.

4.  The evidence relating to joint pains associated with the claims file subsequent to the August 1995 rating decision was not previously submitted for consideration, but does not relate to an unestablished fact necessary to establish the claim, and does not raise a reasonable possibility of substantiating the claim.  

5.  The competent and probative evidence preponderates against a finding that the Veteran's current headaches are due to any incident or event in active military service.

6.  The competent and probative evidence preponderates against a finding that any current neurological disorder of the lower extremities is due to any incident or event in active military service.

7.  The competent and probative evidence preponderates against a finding that any short-term memory loss is due to any incident or event in active military service.

8.  The competent and probative evidence preponderates against a finding that vision changes are due to any incident or event in active military service.

9.  The competent and probative evidence preponderates against a finding that a gastrointestinal disorder is due to any incident or event in active military service.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision, which denied service connection for a skin disorder and joint pains, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence relating to the skin disorder received subsequent to the August 1995 rating decision is new and material, and the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Resolving all reasonable doubt in favor of the Veteran, a skin disorder was incurred during active service.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010). 

4.  The evidence relating to joint pains received subsequent to the August 1995 rating decision is not new and material, and the claim for service connection for multiple joint pains is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  Headaches were not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

6.  A neurological disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

7.  Short-term memory loss was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

8.  Vision changes were not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

9.  A gastrointestinal disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  
The Board notes that, at some point prior to the Veteran's claim for service connection in March 2006, his claims file was lost.  The RO reconstructed the Veteran's claims file pursuant to the directives of the Manual M21-1, Part II, 3.13 (Change 35) in August 2006.  The Board notes that the current provisions pertaining to locating missing claims files are located in the M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  The RO did locate the prior August 1995 rating decision denying service connection for a skin disorder and joint pains.  Thus, the new and material standard applies to those claims.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In September 2006 and January 2007, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letters described how VA calculates disability ratings and effective dates.  

The Board acknowledges that the content of the September 2006 and January 2007 letters did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Kent notice until after initial adjudication of the claim, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the July 2007 rating decision, April 2008 SOC, and September 2008 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Moreover, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

With regard to VA's duty to assist, VA obtained treatment records from the Houston VA Medical Center (VAMC), and the Veteran was afforded VA examinations in May 2007 and August 2008.  Medical opinions were also obtained with regard to the skin disorder, neurological, and headache claims in November 2010.  The Veteran's enlistment examination report was also located and associated with the reconstructed claims file, and the Veteran submitted some service treatment records (STRs) in his possession.  However, the remainder of the STRs appear to be missing.  In circumstances such as this, where the original STRs are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule at 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's representative, in a June 2010 Informal Hearing Presentation, argues that new VA examinations are necessary with regard to the Veteran's skin disorder, joint pains, headaches, neurological disorders, and gastrointestinal claims.  However, the Board finds that new examinations are not necessary with regard to these claims, because there is sufficient information to make a determination.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Skin and Joint Claims
 
The Veteran initially raised a claim of entitlement to service connection for a skin disorder and multiple joint pains.  These claims were denied in an August 1995 rating decision.  The Veteran did not file a timely appeal.  Consequently, the August 1995 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In March 2006, the Veteran filed a request to reopen his claim for service connection for a skin disorder and multiple joint pains.  The claim was denied in a July 2007 rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims.  

It appears that the RO addressed the skin disorder and joint claims on the merits in its July 2007 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final August 1995 rating decision denying the Veteran's claim of entitlement to service connection for a skin disorder and joint pains included STRs and a VA examination from May 1995.       

The STRs showed treatment for skin rashes and boils and joint pain.  However, the VA examiner found no evidence of current rashes, boils, or blisters.  Moreover, the examiner assessed migratory myalgias, a congenital and hereditary condition. 

Based on the above evidence, the claim was denied.  Specifically, the RO in August 1995 determined that there were no permanent residuals of the skin disorder in service, and no nexus between the current myalgias and active service.    

Evidence added to the record since the time of the last final denial in August 1995 includes outpatient records from the Houston VAMC, VA examinations from May 2007 and August 2008, a March 2006 statement from the Veteran's wife, and medical opinions from November 2010.  

In a November 2010 opinion, a VA chief of dermatology reviewed the Veteran's records and concluded that the likely diagnosis for his skin disorder was urticaria, which can be misdiagnosed as boils or bullae, 2 descriptions of the Veteran's skin condition contained in his records.  Moreover, the doctor stated that if these lesions first occurred during active duty, the Veteran's current skin disorder was at least as likely as not to be the same as was diagnosed during active duty.       

The evidence added to the record since the previous August 1995 denial constitutes new and material evidence with regard to the skin disorder claim.  It addresses the existence of a current disability and its relationship to active service, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there have been no previous records containing a definitive diagnosis of a current skin disorder, nor have there been any opinions offered as to the relationship between the current disorder and that diagnosed in active service.  Finally, it does raise a reasonable possibility of substantiating the skin disorder claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the skin disorder claim is reopened.  

Because the RO considered the merits of the underlying service connection claim in the July 2007 rating decision that is part of the pending appeal, the Board may proceed with appellate review of the skin disorder claim at this time without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

With regard to the joints claim, the 2008 VA examiner assessed arthralgias of unknown etiology.  Physical examination revealed no findings that would explain the Veteran's current joint pains.  

The evidence added to the record since the previous August 1995 denial of the joint pains claim does not constitute new and material evidence.  It does not address the existence of a nexus between the current disability and active service.  Moreover, it is redundant, as there have been previous records containing a current diagnosis.  Finally, it does not raise a reasonable possibility of substantiating the joint pains claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the joint pains claim cannot be reopened.  

The Board acknowledges the representative's argument in the June 2010 Informal Hearing Presentation that the 2008 examination results constitutes new evidence, because a definitive diagnosis was established.  However, because the basis for the prior denial was a lack of a nexus between the current pains and active service (and not lack of a diagnosis, as the representative contends), the 2008 VA examination does not constitute new and material evidence, as explained above.  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Skin Disorder

First, the Veteran contends that he has a skin disorder that began during active service.  Specifically, he states that he had rashes and blisters on his skin in service, and that he continues to have periodic outbreaks of blisters.  

His July 1987 enlistment examination report is negative for any notation of a skin disorder.  In February 1994, the Veteran complained of a rash all over his body lasting for 2 weeks.  On physical examination, scatter papular lesions were observed on his torso.  The medical corpsman assessed dermatitis, possibly viral, and prescribed cream.   

The Veteran was also treated in March 1994 for dermatitis.  It was noted that the cream he was given on the prior occasion did not relieve the rash, so he went to Nevada and was told that the rash was contact dermatitis.  He was given Atarax with success.  However, the rash had returned.  On examination, there were multiple small 1 millimeter lesions on the arms and back.  The doctor assessed contact dermatitis. 

In April 1994, the Veteran reported a rash on his arms after using detergent.  The doctor again assessed contact dermatitis.  The Veteran had a similar episode in June 1994, and the doctor observed small raised lesions over the Veteran's elbow and shoulder.  The diagnosis was atopic dermatitis.  

An undated document also notes the presence of an itchy rash for several days.  The Veteran said he was not certain of the cause.  It was noted that he had suffered a similar episode several weeks prior in another state, and that it had resolved with no residuals.  The doctor assessed urticaria, etiology uncertain.

There are no further documented incidents of skin problems in service.  A January 1995 note indicates that a separation physical examination was not necessary, and noted that the last physical was in May 1994.  No indication of any skin problems is documented.  

Following separation from service, the Veteran was afforded a VA examination in May 1995.  The Veteran stated that in January 1994, he developed a rash which resembled chicken pox.  It cleared, but recurred, and he was diagnosed with contact dermatitis.  He was advised to avoid certain soaps and detergents.  Since then, the Veteran had experienced an intermittent rash, with the last flare-up in August 1994.  He stated that he had frequent boils and blisters, but did not seek any follow-up treatment since discharge from service.  The examiner was unable to detect any current rash.  There were multiple very small hyperpigmented areas, but no skin abnormalities otherwise.  The examiner assessed "skin changes, as described," but did not provide any opinion as to the etiology of the disorder.  

In March 2006, the Veteran sought treatment at the Dermatology Center of Plano.  Laboratory work was done, and a handwritten note on the lab results printout states that all labs so far were negative, and there was no obvious cause for urticaria.  The author of the note suggested sinus x-rays.  

The Veteran's wife wrote a letter in March 2006 in which she stated that she had known him for 6 years, and that she had witnessed his skin outbreaks.  She said they did not have a pattern, and ranged from mild to severe.  The outbreaks consisted of blister-like bumps that formed over several parts of his body at one time, and ranged from a single blister to a mass of them in one area.  The bumps became very itchy and irritating.  She also stated that their children had boils on their skin that were unexplained.  

In April 2006, the Veteran underwent a Persian Gulf examination at the Houston VAMC.  The Veteran said that he was in the security police while in service, and had no exposures or illness while stationed in Saudi Arabia from September 1993 to December 1993.  He did report recurrent boils and rashes, but examination of the skin was currently negative.  The doctor assessed recurrent blisters, with the last one occurring 3 days prior.  The Veteran had seen a private dermatologist in the past and no diagnosis had been made.  The doctor stated the Veteran needed to be seen when the blisters recurred.  

The Veteran was afforded another VA examination in May 2007.  He reported raised blisters that appeared all over his body since 1993, after he came back from Desert Storm.  He said they come and go and had no seasonal variation.  They were accompanied by itching and burning.  Currently, there were no lesions on his body.  The examiner assessed raised blisters, lasting one to three days.  Since the Veteran currently had no lesions, the etiology was unclear.  

At another VA examination in August 2008, the Veteran said his skin disorder developed after he returned from Saudi Arabia.  He had frequent blisters (whelps the size of a dime) that developed on the skin after starting as a small dot.  Sometimes they were warm and red, and spontaneously disappeared.  The blisters lasted only for a couple of hours.  There were no lesions on current visualization.  The examiner noted no history of urticaria, cutaneous vasculitis, acne, chloracne, alopecia, or hyperhidrosis.  The examiner assessed dermatitis, nonspecific, noting that the etiology was unknown, and advised the Veteran to see a doctor at the time of any eruptions.  

In November 2010, the Chief of Dermatology at the San Francisco VAMC wrote a report based on a review of the Veteran's claims file.  She stated that the physician notes, Veteran's description of the lesions, and photographs taken in March 2006 (associated with the claims file) established urticaria as the likely diagnosis.  Further, urticaria can be episodic, and can be misdiagnosed as boils or bullae, two descriptions of the Veteran's skin conditions that are contained in the chart.  If these lesions first occurred during active duty, the doctor stated that the Veteran's current skin condition is at least as likely as not to be the same as was diagnosed during active duty.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's skin disorder was incurred during active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates that a nexus exists between the Veteran's current skin disorder and his active military service.

The Board bases its opinion on the statements of the Veteran regarding intermittent boils that began during service and on the November 2010 dermatologist's opinion that the current diagnosis was urticaria, and that if the same lesions were present during active service, then it is likely that the current condition is the same as that diagnosed in service.  The Board also notes that, as above, the Veteran was diagnosed with urticaria during service.  Moreover, there are no competent medical opinions definitively stating that the Veteran's skin disorder is not related to that diagnosed during active service.  

In addition, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his skin boils and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's boils and itchiness are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board also finds his statements to be credible.  The Veteran's statements that he first had boils in 1994 after coming back from Saudi Arabia during active service are supported by the medical records.  Although the Veteran is not competent to make a medical diagnosis of urticaria, he is competent to report symptoms of skin problems, such as redness, boils, and itchiness.  Moreover, none of the medical professionals have proffered an etiology for the skin disorder.     

Thus, considering the statements of the Veteran as to his skin condition during and after service, as well as the competent medical evidence, the Board will give the benefit of the doubt to the Veteran and grant the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).
 
2.  Headaches

Next, the Veteran contends that he has headaches that began during active service.  His STRs, including the January 1995 separation note, are negative for any complaints of headaches.  

Following separation from service, the Veteran was afforded a VA examination in May 1995.  He reported intermittent headaches that began in January 1994.  His last headache was 2 weeks before.  He described the headachesas a generalized pounding, without visual aura or associated nausea, vomiting, or photophobia.  He said he had not sought medical attention for his headaches during service or after his discharge.  He usually took aspirin.  Examination of the cranial nerves was normal.  The examiner assessed tension headaches, noting that they were infrequent, as the last one was 2 weeks ago, and the one before that was in January 1995.  His neurologic examination was normal, although he had brisk, but symmetrical deep tendon reflexes.  

The Veteran sought treatment for his headaches at the Houston VAMC in December 1995.  The pain was in the back of his neck, and he stated the headaches had been present since he returned from Desert Storm.  They had worsened over the last several months.  Cranial nerves were intact.  The doctor did not make any diagnosis relating to the headaches.  

In April 2006, the Veteran underwent a Persian Gulf examination.  He reported frontal and occipital headaches 3 or 4 times per week.  He took Tylenol, and there were no other associated symptoms.  The doctor assessed recurrent headaches, etiology unknown.  

The Veteran was afforded a VA examination in May 2007.  He said his headaches usually began in the back of his head, occurred 4 or 5 times per month, and lasted for a few hours.  He took Tylenol for relief.  There was no associated nausea, and the Veteran said he could function with a headache.  The doctor assessed headaches that were more likely than not tension headaches.

An at August 2008 VA examination, the Veteran reported that the headaches began in 1994 and currently occurred 3 to 5 times per month.  He denied having missed work due to his headaches, and they did not seem to be associated with his chronic fatigue syndrome.  They were at a level of 8 out of 10 in severity, and lasted for 1 or 2 hours.  There were no aggravating or precipitating factors.  Cranial nerves were intact and coordination was normal.  The examiner assessed chronic, recurrent, tension-type headaches, with onset in 1994 and without any migraine component.  

VA obtained a medical opinion from a neurologist in November 2010.  The doctor reviewed the claims file and stated that the diagnosis of a tension headache was reasonable.  A second option would be migraine headache without aura, but there were no specific diagnostic tests to definitively establish either disorder.  There were no special circumstances, such as head trauma or blast exposure, that might have been responsible for initiating or precipitating the headaches.  The clinical diagnosis has been primarily based on subjective complaints or historical recall.  Neurological examinations have been normal.  Thus, although the onset of symptoms occurred in 1994, the headaches are unlikely to have been caused by military service based upon the available information.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for headaches.  

First, continuity of the disorder since service has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current headaches and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's headaches are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any headaches in active service.  Following service, although there was documentation of treatment for headaches in 1995, 1 year after service, there was then a gap in documentation of treatment until 2006, 11 years after his separation from service and from the last documented treatment.  Although he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for some 11 years following the initial post-service treatment is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current headaches to active service.  Indeed, the only competent nexus opinion is an unfavorable one.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

3.  Neurological Disorder

Next, the Veteran contends he has a neurological disorder that is related to active service.  Specifically, he describes a burning sensation in his inner thigh and groin area.  

His STRs show that he complained of intermittent discomfort in the groin area and pain in his inner legs in November 1994.  On physical examination, there was good range of motion.  There was no pain on palpation of the groin and legs.  The doctor assessed rule out muscle sprain.  There were no other documented similar complaints during active service.  

Following separation from service, at the May 1995 VA examination, the Veteran reported pain in his arms and legs for one year.  He said he was seen for this condition 2 or 3 times during service, but the etiology was unknown.  Currently, however, the Veteran complained of left lower extremity pain, stating that his skin felt hot.  He denied any numbness or weakness.  The pain occurred at rest, and was daily and intermittent.  Motor examination showed normal tone with no pronator drift, with a grade 5 out of 5 strength throughout.  There was some tenderness in the quadriceps muscle bilaterally, but the Veteran related this to having done leg squats the day before.  Sensory examination was normal to pinprick, vibration, temperature, and joint position sense throughout.  The examiner assessed subjective leg pain, but stated that the hot-like feeling on the skin suggested a neuropathic component to his pain.  However, there was no objective evidence of a peripheral neuropathy or a primary muscle disorder.  The examiner recommended EMG and nerve conduction studies.  

The Veteran also sought treatment at the VAMC in May 1995, reporting a one-and-a-half year history of leg pain.  Examination showed no weakness or numbness.  An NCV/EMG study was ordered.  An undated NCV/EMG study associated with the Houston VAMC records shows a normal study.  

In June 1995, the Veteran saw a specialist at the VAMC, who noted intermittent leg ache without bowel or bladder problems or weakness and numbness.  The pain occurred 2 or 3 times per day, and sometimes radiated to the calf muscle.  Neurological examination was normal.  The doctor also noted that there was no electrodiagnostic evidence of radiculopathy, neuropathy, or myopathy, and the doctor assessed pain in the left leg.  

The Veteran again sought treatment at the VAMC in December 1995, stating he had lower extremity pain since returning from Desert Storm.  It was noted that a previous EMG study was negative.  Neurological examination was normal.  The doctor assessed possible S1 radiculopathy, and told the Veteran to return in 3 months.  However, there is no documentation of a follow-up visit.  

At the August 2008 VA examination, neurological examination was normal, and the examiner did not make any diagnosis related to the lower extremity pain, nor did the Veteran discuss it. 

In November 2010, VA obtained an opinion from a San Francisco VAMC neurologist.  After reviewing the claim file, the doctor noted that the etiology of the Veteran's lower extremity burning pain had not been determined.  Other than transient pain to palpation in the left upper thigh/inguinal regions, there had been no abnormal findings on physical or neurological examination.  There had been no abnormal laboratory findings.  An EMG/NCV study was normal.  Symptoms had been intermittent and had changed in character over the past 15 years.  The possibility of a lumbosacral radiculopathy had been raised, but the history was atypical and there was no objective evidence to support this diagnosis.  It was noted that an imaging study (MRI ) of the lumbosacral spine might be helpful in determining the presence of pathology consistent with radiculopathy, although the date of onset would be uncertain.  There was no evidence of a neurological disorder such as a myopathy or peripheral neuropathy.  There was no diagnosis to explain the Veteran's complaints, and the reviewing physician's opinion was that the symptoms were unlikely to be related to active military service.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a neurological disorder involving the lower extremities.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current leg pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's leg pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show a single episode of leg and groin pain in active service.  Following service, although there was documentation of treatment for leg pain in 1995, within 1 year of discharge from service, there was then a gap in documentation of treatment until 2008, 13 years after his separation from service and from the last documented treatment.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for some 13 years following the initial post-service treatment is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current leg pain to active service.  Indeed, the only competent nexus opinion is an unfavorable one.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

The Board acknowledges the November 2010 doctor's opinion that an MRI might clarify the etiology of the Veteran's leg symptoms.  However, the doctor also noted that the date of onset would not be determined by an MRI, and even if a definitive diagnosis were made, it would not shed light on whether or not the diagnosis and its associated symptoms were related to military service, which is the missing component of this claim.  Thus, a remand for an examination, to include an MRI, is unnecessary, as it would not benefit the Veteran.    

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neurological disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

4.  Memory Loss

Next, the Veteran contends he has short-term memory loss as a result of active service.  His STRs are negative for any manifestations of memory problems.  

Following separation from service, the Veteran reported a history of short-term memory loss at an April 2006 Persian Gulf examination.  However, no diagnosis was made.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran reported short-term memory loss since 1994 at the May 2007 VA examination.  Notably, he did not report this problem at the more concurrent May 1995 VA examination.  The examiner assessed short-term memory loss, etiology unknown.  However, it does not appear that any memory tests were conducted.  

At the August 2008 VA examination, it was noted that memory was intact during neurological testing.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for short-term memory loss.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current leg pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's short-term memory loss is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs are negative for any manifestations of memory loss.  Following service, the first documentation of memory loss complaints was in 2006, 11 years after his separation from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for some 11 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, the Veteran did not report memory loss at a 1995 VA examination, and there are no competent opinions relating memory loss to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for memory loss, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

5.  Vision Changes

The Veteran contends that he has had vision changes that are related to active service.  His STRs show "normal" visual acuity at the time of his enlistment examination in July 1987.  His near vision was 20/20 in the right eye and 20/25 in the left eye.  At the time, he checked "no" next to the question of whether he wore contact lenses or glasses.  

He picked up new glasses in June 1994.  Vision in the right eye was +1.00, -0.50 x 005, and vision in the left eye was +0.25.  

The Veteran was afforded a VA examination with regard to his vision in July 2008.  His near vision without glasses was 20/50 in the right eye, and 20/20 in the left eye.  His far vision without glasses was 20/40 in the right eye, and 20/20 in the left eye.  Examination of the eyes was otherwise normal.  The doctor noted a congenital remnant of a blood vessel in the right eye, but stated that it did not interfere with his vision.  The doctor assessed very slight amblyopia of the right eye secondary to anisometropia (which refers to the fact that the right eye needs a lens for clear vision whereas the left eye did not require glasses).  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for vision changes.  

Under the provisions 38 C.F.R. §§ 3.303(c) and 4.9 (2010), refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Although the evidence demonstrates refractive error during service, it was without any underlying or superimposed eye disease or injury.  Thus, the change in the Veteran's vision during active service, by itself, is not compensable.  

Moreover, his amblyopia, diagnosed 13 years after separation from active service, has not been shown by the competent evidence to be related to active service.

Additionally, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his difficulty seeing and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's difficulty seeing is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show slight vision changes of the right eye requiring glasses.  As discussed above, refractive error is not a compensable disease or injury under VA regulations.  Following service, the first documentation of vision complaints was in 2008, 13 years after his separation from service.  Although he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for some 13 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating amblyopia secondary to anisometropia to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for vision changes, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

6.  Gastrointestinal Disorder

Finally, the Veteran contends that he has a gastrointestinal disorder that is related to active service.  His STRs are negative for any manifestation of a gastrointestinal disorder.  

Following separation from service, the Veteran complained of constipation since he got out of the service at the May 2007 VA examination.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  The Veteran said he had a bowel movement once every 2 weeks.  He took stool softeners occasionally, but was currently not taking any.  He denied any history of alternating diarrhea.  He had not had a colonoscopy, and denied any blood in his stools or abdominal pain.  The examiner assessed constipation, but offered no opinion as to the etiology of the condition.  

The Veteran reported similar symptoms of constipation at the August 2008 VA examination, with 10 to 12 days between bowel movements.  There was no history of weight gain or loss, or associated nausea or vomiting.  The stool was hardened, and therefore, the Veteran had some pain on defecation.  He was taking Docusate, although not daily as suggested.  He had abdominal pain and some cramps when he finally went to the bathroom for a bowel movement.  Lately, he had been using an herbal laxative as it helped clean out his colon better than Docusate.  There was no history of any ulcerative colitis, hematemesis, or melena.  There was no history of trauma to the rectum or repeated use of enemas.  The Veteran said he never went to the clinic for this condition while in active service, nor did the examiner see any documentation of any visits to the clinic.  Stool occult test was positive, and the Veteran was scheduled for a barium enema.  The examiner assessed constipation, claimed to be associated with irritable bowel, with an onset stated to be 1994.

A barium enema was conducted in September 2008 and showed a distal descending colon contour defect of undetermined significance, but was otherwise a negative double-contrast barium enema.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a gastrointestinal disorder.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his constipation and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  

In the present case, the Veteran's constipation is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs are negative for any manifestations of a gastrointestinal disorder.  Following service, the first documentation of a gastrointestinal problem was in 2007, 12 years after his separation from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for some 12 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating his constipation to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a skin disorder is granted.  

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for multiple joint pains is denied.  

Service connection for headaches is denied.  

Service connection for a neurological disorder is denied.  

Service connection for short-term memory loss is denied.  

Service connection for vision changes is denied.  

Service connection for a gastrointestinal disorder is denied.  

REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to the lung disorder claim, under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran filed a claim for lung problems, but the medical evidence appears to demonstrate that the symptoms for which he filed a claim are more closely associated with allergic rhinitis.  

The Veteran's STRs show an episode of sore throat and congestion in September 1994.  The following day, he was diagnosed with streptococcal pharyngitis.  

At the May 1995 VA examination, his lungs were clear without wheezes, rhonchi, or rales.  

In February 1996, the Veteran sought treatment for chest pain lasting 7 months.  The pain was in the epigastric area when he took a deep breath.  Lungs were clear to auscultation.  The treatment provider assessed hiatal hernia versus lung disease.  However, there is no documentation of follow-up testing.  

At an April 2006 Persian Gulf War examination at the VAMC, the Veteran reported that he had congestion a lot.  The lungs were clear.  

At his May 2007 VA examination, the Veteran described chest and head congestion since 1994 or 1995.  He had used multiple allergy medications, but with no relief.  Currently, he had symptoms of a runny nose and congested head.  He was taking allergy shots until one year ago but stopped.  The Veteran said he got symptoms almost every day that lasted for a few hours.  The chest was clear to auscultation.  The examiner assessed chest congestion, more likely than not allergic rhinitis.  

At the August 2008 VA examination, the Veteran related no history of productive cough, sputum production, hemoptysis, or anorexia.  No dyspnea was noted on exertion, and he had not been diagnosed with asthma.  He was currently receiving no treatment for respiratory-type ailments.  There was no history of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The Veteran did have a pulmonary function test, and the interpretation was normal with no significant bronchodilator response and diffusion was within normal limits.  In sum, the examiner found no evidence of any significant lung condition at that time.  

Although the evidence, described above, is negative for a lung disorder, it appears that the Veteran has a current diagnosis of allergic rhinitis, with symptoms of chest and head congestion.  These are the symptoms for which the Veteran appears to be claiming compensation.  Since he had similar symptoms in service, and since no examination has been obtained with regard to his allergic rhinitis, the Board finds that an examination is necessary to determine whether there is a relationship between his current symptoms and those observed during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the causation or etiology of his current chest and head congestion.  Any and all studies deemed necessary, including X-rays, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished. 
The examiner should specifically note the complaints of chest congestion during service, as well as the diagnosis of pharyngitis.  The examiner should be asked to provide an opinion with regard to the following questions:

a.  First, the examiner should identify any and all current diagnoses relating to Veteran's chest and head congestion symptoms.     

b.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed disability relating to head and chest congestion was incurred during active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should comment on the Veteran's in-service chest congestion symptoms.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


